Citation Nr: 0025611	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for psoriatic arthritis 
affecting multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1964 to September 
1971.


This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for psoriatic arthritis affecting the right wrist, 
and from a subsequent RO rating decision that denied service 
connection for psoriatic arthritis affecting multiple joints, 
claimed to be secondary to service-connected psoriasis. The 
veteran submitted a notice of disagreement in June 1998, and 
the RO issued a statement of the case in July 1998.  The 
veteran submitted a substantive appeal in March 1999.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
current disability and a causal nexus of psoriatic arthritis 
to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for psoriatic arthritis is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Service connection is in effect for psoriasis, rated 30 
percent disabling under diagnostic code 7816.  Records in the 
claims folder reflect that the veteran has more than a 
twenty-year history of psoriasis, and that this service-
connected disability is moderately severe and requires 
continuous therapy.  A June 1996 progress note shows a 
diagnosis of psoriasis with psoriatic arthritis.  A January 
1998 progress note by a VA physician indicates that the 
veteran's inflammatory arthritis most likely was early 
psoriatic arthritis, considering the veteran's history of 
skin psoriasis.  For purposes of well-groundedness, the 
evidence of record is presumed true and tends to show a 
causal nexus between service-connected psoriasis and current 
disability.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
psoriatic arthritis.  As such, the claim is well grounded.





ORDER

The claim of entitlement to service connection for psoriatic 
arthritis is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

In the veteran's substantive appeal, the veteran reported 
having psoriatic arthritis in his hands, feet, and elbows, 
and that two VA physicians linked the veteran's psoriatic 
arthritis to the service-connected psoriasis.  A review of 
the record reflects that the veteran has swollen wrists, 
increased tenderness, and painful motion.  Here, there is a 
reasonable possibility that the psoriatic arthritis claimed 
by the veteran may be present and that the service-connected 
psoriasis may be implicated in causing such disability.  
Under the circumstances, the veteran should undergo a VA 
compensation examination to ascertain any interrelationship 
in this case between any psoriatic arthritis that may be 
present and the service-connected psoriasis. Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for psoriatic arthritis since 
1999.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any psoriatic 
arthritis of the affected joints.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's disability, including whether 
it is at least as likely as not that the 
veteran's service-connected psoriasis (or 
any other service-connected disability) 
caused or increased the disability found 
in the affected joints. The examiner 
should support the opinion by discussing 
medical principles as applied to the 
specific evidence in the veteran's case. 
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for psoriatic arthritis.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 



